DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-15, and 17-24 of US Application No. 16/176,953 are currently pending and have been examined. Applicant amended claims 1, 11, and 19, canceled claims 6 and 16, and added claims 23 and 24.

Response to Arguments
 Applicant’s arguments, see REMARKS, filed 14 January 2021, with respect to the rejection of claims 1-5, 7-15, and 17-22  under 35 USC § 103 have been fully considered but are not persuasive. Therefore, the previous rejections of claims 1-5, 7-15, and 17-24 under § 103 are maintained.

Applicant argues that Shi does not teach a scanning mirror to project the sequence of laser beams onto a first plane, the focusing optic and the diffusing optic ensure the reflection of the single diffused first laser beam hits the detector, and a scanning mirror control to control the scanning mirror to rotate via a motor, such that the sequence of laser beams is projected onto the first plane. Examiner disagrees.

In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claim limitations that Applicant asserts are not taught by Shi are taught by the prior art cited in the previous rejection under § 103. 

Mheen discloses an optical deflector 113 may use a polygonal rotating mirror motor-driven to sequentially output a laser pulse to a plurality of locations of a target 114. See ¶ [0063]. This rotating mirror is a scanning mirror that projects laser beams onto a first plane. Mheen also teaches a light-transmission optical system 112, which may be a diffusor, and a fixed light-reception lens 16 focuses light emitted from a target onto a wide-area photo detector 117. See ¶ [0049] and [0050]. The lens ensures that the light from the target hits the detector. Examiner notes that Applicant’s specification does not explicitly disclose how the diffusing optic is configured to cause the reflection of the single diffused first laser beam to hit the detector. The diffusing optic, as described in Applicant’s specification, is configured to diffuse the laser beam in a direction plane different than the first plane. Examiner concludes, based on Applicant’s disclosure, that merely being configured to diffuse the laser beam in a second plane which ensures that the reflection of the laser beam hits the detector. The light-transmission optical system of Mheen may be a diffusor, which diffuses a laser pulse output form laser generator 111. See ¶ [0049]. The diffusor may cause the beam to have a certain divergence angle. See ¶ [0049]. A beam divergence angle is “an angular measure of the increase in beam diameter or radius with distance from the optical aperture or antenna aperture from which the beam emerges.” See Wikipedia attachment. In other words, the beam from laser generator 111 diverges in both the x and y directions when passing through the diffusor. By diffusing in two dimensions, the diffusor of Mheen is configured to diffuse the laser beam in a second plane which ensures that the reflection of the laser beam hits the detector.

Eichenholz discloses a scanner 120 that includes a canning mirror configured to rotate and an actuator or mechanism that scans the mirror, such as an electric motor. See ¶ [0037]. A controller 150 may control scanning mirrors so as to guide an output beam 125 in a desired direction downrange or along a desired scan pattern. See ¶ [0039]. The controller of Eichenholz is a scanning mirror control that controls a motor of the scanner to scan the mirror. Therefore, Eichenholz teaches a scanning mirror control to control the scanning mirror to rotate via a motor, such that the sequence of laser beams is projected onto the first plane.

For the above reasons, Applicant’s arguments are not persuasive. The previous rejections under § 103 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See MPEP 2163.03(V).
Claim 24 is not supported by the specification because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Claim 24 recites “correlate the distance of the object from the LIDAR device with the peak magnitude to determine properties of the object”. Applicant does not describe in the specification how this correlation is used to determine properties of the object. See ¶ [0048]. Therefore, claim 24 is not sufficiently described in the written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a scanning mirror”, but a scanning mirror is already recited in claim 1, from which claim 23 depends. Multiple recitations of a scanning mirror makes the claim indefinite.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 10-12, 15, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen et al. (US 2015/0009485 A1, “Mheen”) in view of Shi et al. (US 2021/0011128 A1, “Shi”), Buettner et al. (US 2018/0267148 A1, “Buettner”), Berger et al. (US 10,556,585, “Berger”) and Eichenholz et al. (US 2019/0129009 A1, “Eichenholz”).

	Regarding claims 1 and 19, Mheen discloses a laser radar system and teaches:
a laser emitter to emit a first laser beam of a sequence of laser beams (pulse laser 111 – see at least Fig. 2 and ¶ [0052]);
a scanning mirror to project the sequence of laser beams onto a first plane (optical deflector 113 – see at least Fig. 2 and ¶ [0052]; optical deflector 113 may use a polygonal rotating mirror motor-driven to sequentially output a laser pulse to a plurality of locations of a target 114 – see at least ¶ [0063]);
a diffusing optic that diffuses the first laser beam to produce a single diffused first laser beam that is diffused in a second plane that is perpendicular to the first plane (light-transmission optical system 112 may be a diffusor – see at least Fig. 2 and ¶ [0049]; the diffusor may cause the beam to have a certain divergence angle – see at least ¶ [0049]; A beam divergence angle is an angular measure of the increase in beam diameter or radius with distance from the optical aperture or antenna aperture from which the beam emerges; NOTE: the order of optical deflector 113 and optical system 112 may be reversed – see at least ¶ [0049]);
[ ] such that the [ ] single diffused first laser beam contacts a greater area of the object to be detected than the first laser beam would without being diffused by the diffusing optic, wherein the object to be detected reflects at least a portion ("the reflection") of the single diffused first laser beam back toward a detector of the LIDAR device (i.e., diffusing the laser beam will inherently cause the laser beam to contact a greater area of the object to be detected; laser light radiated to a certain region in such a manner enters target 114 and is reflected – see at least ¶ [0049]);
a focusing optic that focuses the reflection of the single diffused first laser beam, off of the object to be detected and onto the detector that receives the focused reflection of the single diffused first laser beam off of the object to be detected, wherein the focusing optic focuses the reflection of the first laser beam onto the detector in at least the second plane (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]), wherein the focusing optic and the diffusing optic are configured to cause the reflection of the single diffused first laser beam to hit the detector (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]; the light-transmission optical system 112 may be a diffusor, i.e., diffuses the beam in a second plane – see at least Fig. 2 and ¶ [0049]);
[ ]; and
a processing module coupled to the detector [ ], the processing module configured to generate LIDAR information (a signal reading unit reads a laser beam detected by wide-area photo detector 117 and an image processing unit uses laser beam information read by the signal reading unit to calculate a distance to target 114– see at least ¶ [0053]-[0054]) [ ]; and
[ ] control the scanning mirror to rotate via a motor, such that the sequence of laser beams is projected onto the first plane (optical deflector 113 may use a polygonal rotating mirror motor-driven to sequentially output a laser pulse to a plurality of locations of a target 114 – see at least ¶ [0063]).

Mheen fails to teach a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected; wherein the focusing optic focuses the reflection of the single diffused first laser beam at a point in front of, or behind, the detector; a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and a time at which the peak magnitude occurred, relative to a time when the first laser beam was emitted; a processing module coupled to the peak detection module, the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam, that was diffused in the second plane, occurred, wherein the LIDAR information is utilized to navigate the ADV responsive to one or more obstacles detected by the LIDAR device; a scanning mirror control to control the scanning mirror to rotate via a motor, such that the sequence of laser beams is projected onto the first plane.

Shi discloses a laser radar system and teaches:
wherein the focusing optic focuses the reflection of the single diffused first laser beam at a point in front of, or behind, the detector (receiving lens 22 may focus the reflected beam in front of, behind, or exactly on the detection surface of the photodetector array – see at least Fig. 1 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR system of Mheen to focus the reflection at a point in front of or behind the detector, as taught by Shi, to receive and sense the reflected light (Shi at ¶ [0045]).

Buettner discloses a LIDAR sensor and teaches:
a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected (mirror 52 reflects light from pivotable deflection mirror 18 – see at least Fig. 5 and ¶ [0020], [0032]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a reflector, as taught by Buettner, to direct the scanning beam toward objects for locating the objects (Buettner at Fig. 5 and ¶ [0003], [0022]).

Further, Berger discloses a LIDAR system and teaches:
a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and a time at which the peak magnitude occurred, relative to a time when the first laser beam was emitted (functional block 404 may determine parameters of return pulse 402, such as peak magnitude and time delay, i.e., time of flight – see at least Fig. 4 and c. 9, l. 31-48); 
a processing module coupled to the peak detection module, the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam (time of flight may be used to determine distance to an object while peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62);. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a peak detection module and generate LIDAR information from the peak magnitude, as taught by Berger, to determine optical characteristics of the object (Berger at c. 9, l. 49-62) to inform guidance, navigation and control systems of the autonomous vehicle of obstacles (Berger at c. 1, l. 44-51).

Eichenholz discloses a lidar system and teaches:
a scanning mirror control to control the scanning mirror to rotate via a motor, such that the sequence of laser beams is projected onto the first plane (a scanner 120 that includes a canning mirror configured to rotate and an actuator or mechanism that scans the mirror, such as an electric motor – see at least ¶ [0037]; controller 150 may control scanning mirrors so as to guide an output beam 125 in a desired direction downrange or along a desired scan pattern – see at least ¶ [0039]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a scanning mirror control to control the motors, as taught by Eichenholz, to guide the beam in a desired direction or in a desired pattern (Eichenholz at ¶ [0039]).

Finally, Examiner notes that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The instant claim is directed to a LIDAR device. The LIDAR device is used in an autonomous driving vehicle. See claim preamble. The recitation “wherein the LIDAR information is utilized to navigate the ADV responsive to one or more obstacles detected by the LIDAR device” is merely an intended use recitation of the claimed LIDAR device. The combination of the prior art as indicated above teaches all of the structural elements of the claim. Therefore, this recitation does not differentiate the claimed LIDAR device from the prior art.

This claim recitation is also taught by the prior art. Eichenholz, for example, discloses a LIDAR system and teaches:
wherein the LIDAR information is utilized to navigate the ADV responsive to one or more obstacles detected by the LIDAR device (the autonomous-vehicle driving system may receive information from the LIDAR system 100 and provide control signals to the vehicle’s driving systems – see at least ¶ [0048]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to utilize LIDAR information to navigate, as taught by Eichenholz, to assist a driver in the driving process to avoid collisions and accidents (Eichenholz at ¶ [0047]).

Regarding claim 2, Eichenholz further teaches:
wherein the focusing optic comprises a concave lens or a convex lens (lens 330 is a convex lens – see Fig. 3).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to provide a concave or convex lens, as further taught by Eichenholz, to focus the reflected light onto the detector (Mheen at ¶ [0050]; Eichenholz at ¶ [0036]).

Regarding claim 5, Mheen further teaches:
wherein the focusing optic focuses the reflection of the single diffused first laser beam, that was diffused in the second plane, in both in the first plane and second plane (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]; laser light reflected from the target comprises both laser light diffused by the diffuser and laser reflected by the scanning mirror).

Regarding claim 7, Eichenholz further teaches:
a collimating lens that collimates the first emitted laser beam before the diffusing optic diffuses the first laser beam in the second plane (output beam of light 125 emitted by light source 110 may be a collimated optical beam – see at least ¶ [0034]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to provide for collimating the first emitted laser beam, as further taught by Eichenholz, to adjust the beam size to a desired size (Eichenholz at ¶ [0036]).

Regarding claim 10, Berger further teaches: 
wherein the processing module is further configured to correlate the peak magnitude to an intensity of the focused reflection of the first laser beam (peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a peak detection module and generate LIDAR information from the peak magnitude, as taught by Berger, to determine optical characteristics of the object (Berger at c. 9, l. 49-62) to inform guidance, navigation and control systems of the autonomous vehicle of obstacles (Berger at c. 1, l. 44-51).

	Regarding claim 11, Mheen discloses a laser radar system and teaches:
a light detection and range (LIDAR) device, wherein the LIDAR device comprises: 
a laser transmitter to emit a first laser beam of a sequence of laser beams (pulse laser 111 – see at least Fig. 2 and ¶ [0052]);
a scanning mirror to project the sequence of laser beams onto a first plane by a rotating optic (optical deflector 113 – see at least Fig. 2 and ¶ [0052]; optical deflector 113 may use a polygonal rotating mirror motor-driven to sequentially output a laser pulse to a plurality of locations of a target 114 – see at least ¶ [0063]); 
a diffusing optic that diffuses the first laser beam to produce a single diffused laser beam that is diffused in a second plane that is perpendicular to the first plane (light-transmission optical system 112 may be a diffusor – see at least Fig. 2 and ¶ [0049]; the diffusor may cause the beam to have a certain divergence angle – see at least ¶ [0049]; A beam divergence angle is an angular measure of the increase in beam diameter or radius with distance from the optical aperture or antenna aperture from which the beam emerges; NOTE: the order of optical deflector 113 and optical system 112 may be reversed – see at least ¶ [0049]);
[ ] such that the [ ] single diffused first laser beam contacts a greater area of the object to be detected than the first laser beam would without being diffused by the diffusing optic, wherein the object to be detected reflects at least a portion ("the reflection") of the single diffused first laser beam back toward a detector of the LIDAR device (i.e., diffusing the laser beam will inherently cause the laser beam to contact a greater area of the object to be detected; laser light radiated to a certain region in such a manner enters target 114 and is reflected – see at least ¶ [0049]);
a focusing optic that focuses the reflection of the single diffused first laser beam, off of the object to be detected and onto the detector that receives the focused reflection of the single diffused first laser beam off of an object to be detected, wherein the focusing optic focuses the reflection of the first laser beam onto the detector in at least the second plane (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]), [ ], and wherein the focusing optic and the diffusing optic are configured to cause the reflection of the single diffused first laser beam to hit the detector (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]; the light-transmission optical system 112 may be a diffusor, i.e., diffuses the beam in a second plane – see at least Fig. 2 and ¶ [0049]);
[ ];
a processing module coupled to the detector [ ], the processing module configured to generate LIDAR information [ ] (a signal reading unit reads a laser beam detected by wide-area photo detector 117 and an image processing unit uses laser beam information read by the signal reading unit to calculate a distance to target 114 – see at least ¶ [0053]-[0054]). ;
[ ].

Mheen fails to teach a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected; wherein the focusing optic focuses the reflection of the single diffused first laser beam at a point in front of, or behind, the detector; a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and to determine a time at which the peak magnitude occurred, relative to a time at which the first laser beam was emitted; a processing module coupled to the peak detection module; a scanning mirror control to control the scanning mirror to rotate via a motor, such that the sequence of laser beams is projected onto the first plane; a perception and planning system coupled to the LIDAR device and configured to receive and utilize the LIDAR information to perceive a driving environment surrounding the ADV and to control the ADV to navigate the driving environment.

Shi discloses a laser radar system and teaches:
wherein the focusing optic focuses the reflection of the single diffused first laser beam at a point in front of, or behind, the detector (receiving lens 22 may focus the reflected beam in front of, behind, or exactly on the detection surface of the photodetector array – see at least Fig. 1 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR system of Mheen to focus the reflection at a point in front of or behind the detector, as taught by Shi, to receive and sense the reflected light (Shi at ¶ [0045]).

Buettner discloses a LIDAR sensor and teaches:
a fixed reflector configured to reflect the single diffused first laser beam toward an object to be detected (mirror 52 reflects light from pivotable deflection mirror 18 – see at least Fig. 5 and ¶ [0020], [0032]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a reflector, as taught by Buettner, to direct the scanning beam toward objects for locating the objects (Buettner at Fig. 5 and ¶ [0003], [0022]).

Berger discloses a LIDAR system and teaches:
a peak detection module configured to determine a peak magnitude of the focused reflection of the single diffused first laser beam off of the object, and a time at which the peak magnitude occurred, relative to a time when the first laser beam was emitted (functional block 404 may determine parameters of return pulse 402, such as peak magnitude and time delay, i.e., time of flight – see at least Fig. 4 and c. 9, l. 31-48); 
a processing module coupled to the peak detection module, the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam (time of flight may be used to determine distance to an object while peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62);. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a peak detection module and generate LIDAR information from the peak magnitude, as taught by Berger, to determine optical characteristics of the object (Berger at c. 9, l. 49-62) to inform guidance, navigation and control systems of the autonomous vehicle of obstacles (Berger at c. 1, l. 44-51).

Finally, Eichenholz discloses a LIDAR system and teaches:
a perception and planning system coupled to the LIDAR device and configured to receive and utilize the LIDAR information to perceive a driving environment surrounding the ADV and to control the ADV to navigate the driving environment (the autonomous-vehicle driving system may receive information from the LIDAR system 100 and provide control signals to the vehicle’s driving systems – see at least ¶ [0048]).
a scanning mirror control to control the scanning mirror to rotate via a motor, such that the sequence of laser beams is projected onto the first plane (a scanner 120 that includes a canning mirror configured to rotate and an actuator or mechanism that scans the mirror, such as an electric motor – see at least ¶ [0037]; controller 150 may control scanning mirrors so as to guide an output beam 125 in a desired direction downrange or along a desired scan pattern – see at least ¶ [0039]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to utilize LIDAR information to navigate, as taught by Eichenholz, to assist a driver in the driving process to avoid collisions and accidents (Eichenholz at ¶ [0047]).

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser radar system of Mheen to provide a scanning mirror control to control the motors, as taught by Eichenholz, to guide the beam in a desired direction or in a desired pattern (Eichenholz at ¶ [0039]).

Regarding claim 12, Eichenholz further teaches:
wherein the focusing optic comprises a concave lens or a convex lens (lens 330 is a convex lens – see Fig. 3).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to provide a concave or convex lens, as further taught by Eichenholz, to focus the reflected light onto the detector (Mheen at ¶ [0050]; Eichenholz at ¶ [0036]).

Regarding claim 15, Mheen further teaches:
wherein the focusing optic focuses the reflection of the single diffused first laser beam, that was diffused in the second plane, in both in the first plane and second plane (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]; laser light reflected from the target comprises both laser light diffused by the diffuser and laser reflected by the scanning mirror).

Regarding claim 17, Eichenholz further teaches:
a collimating lens that collimates the first emitted laser beam before the diffusing optic diffuses the first laser beam in the second plane (output beam of light 125 emitted by light source 110 may be a collimated optical beam – see at least ¶ [0034]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to provide for collimating the first emitted laser beam, as further taught by Eichenholz, to adjust the beam size to a desired size (Eichenholz at ¶ [0036]).

Regarding claim 21, Mheen further teaches:
the focusing optic further focuses the reflection of the diffused first laser beam, that was diffused in the second plane, in both the first plane and the second plane (laser light reflected from target 114 passes a fixed light-reception lens 16 for forming a focus and arrives at a wide-area photo detector 117 – see at least Fig. 2 and ¶ [0050]; laser light reflected from the target comprises both laser light diffused by the diffuser and laser reflected by the scanning mirror).

Regarding claim 22, Eichenholz further teaches:
wherein the focusing optic comprises one of a biconic lens, a concave lens, a convex lens, or an imaging lens (lens 330 is a convex lens – see Fig. 3).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to provide a concave or convex lens, as further taught by Eichenholz, to focus the reflected light onto the detector (Mheen at ¶ [0050]; Eichenholz at ¶ [0036]).

	Regarding claim 23, Mheen further teaches:
a scanning mirror to control a rotation of a rotating optic, such that the emitted first laser beam in the sequence of laser beams reflects off from the rotating optic as scanning lines in the first plane (optical deflector 113 – see at least Fig. 2 and ¶ [0052]; optical deflector 113 may use a polygonal rotating mirror motor-driven to sequentially output a laser pulse to a plurality of locations of a target 114 – see at least ¶ [0063]).

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen in view of Shi, Buettner, Berger and Eichenholz, as applied to claims 1 and 11 above, and further in view of Song (US 2019/0331775 A1).

Regarding claims 3 and 13, Mheen, Shi, Buettner, Berger and Eichenholz fail to teach but Song discloses a LIDAR device and teaches:
wherein the focusing optic comprises an imaging lens (imaging lens 115 – see at least Fig. 1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to provide an imaging lens, as further taught by Song, to focus the reflected beams on the detector (Song at ¶ [0046]).

Regarding claims 8 and 18, Mheen, Shi, Buettner, Berger and Eichenholz fail to teach but Song discloses a LIDAR device and teaches:
wherein the diffusing optic comprises a linear diffuser (diffractive optical element can expand outgoing laser pulses emitted at a vertical steering angle in a horizontal direction – see at least ¶ [0070]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to provide for diffusing in a second plane that is perpendicular to the first plane, as taught by Song, to increase the resolution of the LIDAR device (Song at ¶ [0069])

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen in view of Shi, Buettner, Berger and Eichenholz, as applied to claims 1 and 11 above, and further in view of McMichael et al. (US 2018/0188545 A1, “McMichael”).

Regarding claims 4 and 14, Mheen, Shi, Buettner, Berger and Eichenholz fail to teach but McMichael discloses a lens assembly for a LIDAR system and teaches:
wherein the focusing optic comprises a biconic lens (lens group 316 steers optical path 310 to detector 312 – see at least Fig. 3 and ¶ [0037]; a lens group may have a biconic or a rotationally asymmetric shape – see at least Fig. 6 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of modified the combined laser radar system of Mheen, Shi, Buettner, Berger and Eichenholz to use a lens known in the art such as a biconic lens, as taught by McMichael, to reduce the number of optical elements and reduce the size of the LIDAR system (McMichael at ¶ [0013]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mheen in view of Shi, Buettner, Berger and Eichenholz, as applied to claim 1 above, and further in view of Lavi et al. (US 2015/0035974 A1, “Lavi”).

Regarding claim 9, Mheen in view of Shi, Buettner, Berger and Eichenholz fail to teach but Lavi discloses a combined imager and range finder and teaches:
wherein the detector comprises an array of photo detectors (imaging sensor 12 may include an array of a plurality of photodetector elements – see at least Fig. 3 and ¶ [0038]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of Mheen in view of Shi, Buettner, Berger and Eichenholz to provide an array of photo detectors, as taught by Lavi, to acquire images of the field of view of the imaging sensor (Lavi at ¶ [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668